Case 1:20-cv-02949-LAP Document 16-4 Filed 04/24/20 Page 1 of 6




                EXHIBIT 4
4/20/2020                                3M CEO on N95
                          Case 1:20-cv-02949-LAP       Masks: ‘Demand
                                                     Document         Exceeds
                                                                   16-4       Our Production
                                                                           Filed   04/24/20  Capacity’
                                                                                                 Page  - WSJ
                                                                                                           2 of 6



 This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
 https://www.djreprints.com.

CORONAVIRUS
 https://www.wsj.com/articles/3m-ceo-on-n95-masks-demand-exceeds-our-production-capacity-11585842928
                                                          SYMPTOMS           WHO'S HIRING         YOU ASK, WE ANSWER                              STATE LOCKDOWNS
                                           LIVE UPDATES
Free Resources
        ◆ WSJ NEWS EXCLUSIVE | BUSINESS

        3M CEO on N95 Masks: ‘Demand Exceeds
        Our Production Capacity’
        As coronavirus crisis mounts, manufacturers ramp up to meet huge demand for protective equipment




        An N95 respiration mask underwent tests at a 3M lab last month.
        PHOTO: NICHOLAS PFOSI REUTERS


        By Austen Huﬀord
        Updated April 2, 2020 9 22 pm ET

        American manufacturers say it will be months before they meet demand for high-quality
        masks, part of a broader breakdown in the eﬀort to supply enough protective gear and
        lifesaving equipment to ﬁght the coronavirus pandemic.

        3M Co. MMM -1.04%                    and a half dozen smaller competitors are making about 50 million of N95
                                         ▲

        masks—which block 95% of very small particles—in the U.S. each month. That is far short of the
        300 million N95 masks the Department of Health and Human Services estimated in March that
        U.S. health-care workers would need monthly to ﬁght a pandemic. U.S. hospitals that previously
        purchased masks from abroad have turned to overburdened domestic suppliers after many
        countries blocked exports to ﬁght the virus within their own borders.



https://www.wsj.com/articles/3m-ceo-on-n95-masks-demand-exceeds-our-production-capacity-11585842928                                                             1/5
4/20/2020                         3M CEO on N95
                   Case 1:20-cv-02949-LAP       Masks: ‘Demand
                                              Document         Exceeds
                                                            16-4       Our Production
                                                                    Filed   04/24/20  Capacity’
                                                                                          Page  - WSJ
                                                                                                    3 of 6
        “The demand we have exceeds our production capacity,” 3M Chief Executive Mike Roman said
        in an interview.

        3M has doubled mask production since January. President Trump on Thursday invoked the
CORONAVIRUS                               SYMPTOMS
                           LIVE UPDATES
        Defense Production Act
Free Resources
                                against 3M, which givesWHO'S HIRING government
                                                        the federal  YOU ASK, WE ANSWER   STATEover
                                                                                  more control LOCKDOWNS
                                                                                                    a
        company’s operations. 3M didn’t immediately respond to a request for comment on the move.

        Other companies said they are racing to add machines and hire staﬀ to make tens of millions
        more masks each month. The domestic production boom is a reversal after three decades that
        manufacturers spent moving production of masks and other medical gear to China and
        elsewhere, amid the broader shift of industrial capacity to lower-cost countries. Hospital
        buyers supported a strategy that kept down costs for critical equipment.


        But the coronavirus pandemic has overwhelmed that scattered supply chain. Hospitals and
        public oﬃcials are competing for all the available N95 masks, as well as less-sophisticated
        surgical masks and ventilators.

        To ﬁll that gap, car makers including Ford Motor Co. F -2.93%                            and General Motors Co.
                                                                                             ▲

        GM -0.65%         are planning to build ventilators and clothing makers are sewing surgical and
                      ▲

        cotton masks, which are less protective than N95 masks. Public-health authorities in the U.S.
        are reviewing whether to encourage people to wear such masks in public to help contain the
        pandemic.

        3M’s N95 masks are considered the gold standard by medical workers and public-health
        oﬃcials. The Minnesota-based company developed the ﬁrst modern disposable face masks in
        the 1960s, and kept making millions of masks each month in the U.S. even after competitors
        moved most of their output overseas.

        Before the pandemic took hold this year, most of the 50 million N95 masks that 3M made
        globally each month were used to protect factory workers from metal shavings and other
        hazards, Mr. Roman said. That level of production was enough to meet demand from both
        medical and factory workers. Now, he said, 90% of the masks that 3M sells are going to medical
        workers.

        3M began ramping up mask production after the World Health Organization on Jan. 11 reported
        the ﬁrst deaths from Covid-19, the disease caused by the coronavirus. By mid-March 3M had
        doubled its output to nearly 100 million masks a month globally, and 35 million a month in the
        U.S., at plants in South Dakota and Nebraska. the company also has said it would import 10
        million masks this month from its factory in China, which earlier this year was restricted from
        sending goods abroad.



https://www.wsj.com/articles/3m-ceo-on-n95-masks-demand-exceeds-our-production-capacity-11585842928                       2/5
4/20/2020                     3M CEO on N95
               Case 1:20-cv-02949-LAP       Masks: ‘Demand
                                          Document         Exceeds
                                                        16-4       Our Production
                                                                Filed   04/24/20  Capacity’
                                                                                      Page  - WSJ
                                                                                                4 of 6
    Mr. Roman said 3M wants to double its global mask production over the next year. That plus
    more domestic mask production that Honeywell International Inc. and other companies plan to
    add in the months ahead would meet the domestic demand the pandemic has created, oﬃcials
    and manufacturers said.
CORONAVIRUS
                                    LIVE UPDATES        SYMPTOMS          WHO'S HIRING        YOU ASK, WE ANSWER   STATE LOCKDOWNS
Free Resources


        “The ﬁrst step was ramping up our idle capacity. The second step is expanding it,” Mr. Roman
        said.

        Smaller manufacturers Moldex-Metric Inc. and Prestige Ameritech Ltd. make about 10 million
        N95 masks each month combined, according to the companies. Their output plus 3M’s mask
        production represents the bulk of current U.S. capacity, according to industry leaders,
        augmented by smaller quantities from companies including Alpha Pro Tech Ltd. and Louis M.
        Gerson Co.

        HHS has urged manufacturers for years to add domestic mask-making capacity in case of an
        emergency. “Supplies will be short during a pandemic,” the federal agency said in a 2007
        presentation to manufacturers reviewed by The Wall Street Journal.

        The agency in March ordered 600 million N95 masks from ﬁve companies to distribute to
        hospitals and augment the national medical-supply stockpile over the next 18 months. The
        purchase includes orders for 190 million masks each from 3M and Honeywell and 130 million
        from medical-supplies company Owens & Minor Inc., OMI 0.42% ▲ the agency said in an email.




        Honeywell, which primarily made masks outside the U.S. before the pandemic, said it plans to
        hire 1,000 workers to make 20 million N95 masks a month by May at plants in Rhode Island and
        Phoenix. 3M said it will be making 50 million masks a month in the U.S. by June.

        Moldex-Metric said it is making eight million N95 masks a month, and Prestige Ameritech said
        it is making two million masks a month. Dozens of smaller manufacturers are also buying
        equipment to start making masks.

        But many of their new machines won’t be installed for months, manufacturers said. Some mask
        components, including a ﬁltering material called polypropylene, are also in tight supply.



https://www.wsj.com/articles/3m-ceo-on-n95-masks-demand-exceeds-our-production-capacity-11585842928                              3/5
4/20/2020                           3M CEO on N95
                   Case 1:20-cv-02949-LAP         Masks: ‘Demand
                                                Document         Exceeds
                                                              16-4       Our Production
                                                                      Filed   04/24/20  Capacity’
                                                                                            Page  - WSJ
                                                                                                      5 of 6
        Total Petrochemicals USA, a division of France’s Total SA, is a major supplier of polypropylene
        to manufacturers including 3M, according to a person familiar with 3M’s supply chain. Total
        said it has boosted global production of polypropylene to meet rising demand.
CORONAVIRUS                               SYMPTOMS     WHO'Sagain,”
                                                             HIRING said
                                                                      YOUPaul
                                                                          ASK, WE ANSWER Total’s
                                                                                            STATEhead
                                                                                                  LOCKDOWNS
                           LIVE UPDATES
        “It has been exponential and we expect it to double                    Colonna,               of
Free Resources
        polymers in the Americas.

        Strong Manufacturers, a medical-equipment distributor, recently installed three mask-making
        machines at a factory in North Carolina, but can’t ﬁnd enough raw materials to use them. The
        machines need a hard-to-ﬁnd shape of elastic band, said Charles Fatora, the company’s head of
        global procurement.




        Personnel aboard the USNS Comfort were instructed on how to wear an N95 mask as the hospital
        ship prepared to admit patients this week in New York.
        PHOTO: SARA ESHLEMAN AGENCE FRANCE PRESSE GETTY IMAGES


        “I have a gun on the front line. I just need some ammo,” he said.

        Medicom Group, a Montreal-based mask maker, said it is opening a factory in Canada to make
        N95 and surgical masks after signing a supply agreement with the Canadian government. The
        company wants a similar commitment from oﬃcials in the U.S., where Medicom operates a
        surgical-mask plant, to buy its masks even after the pandemic ends.

        “If we do not have a long-term agreement, how can we invest more and more dollars into
        equipment that is going to sit and rot,” said Medicom Chief Executive Ronald Reuben.

        Imports of N95 masks from China, the world’s top producer of medical gear, have resumed after
        a weekslong export stoppage as oﬃcials diverted production to ﬁght the outbreak in the
        country where it began.

        Lloyd Soong, chief executive of Singapore-based Pasture Pharma Pte, which makes one million
        N95 masks a day in China and other Asian countries, said raw material shortages have made it
https://www.wsj.com/articles/3m-ceo-on-n95-masks-demand-exceeds-our-production-capacity-11585842928            4/5
4/20/2020                           3M CEO on N95
                   Case 1:20-cv-02949-LAP         Masks: ‘Demand
                                                Document         Exceeds
                                                              16-4       Our Production
                                                                      Filed   04/24/20  Capacity’
                                                                                            Page  - WSJ
                                                                                                      6 of 6
        hard to boost output. A chunk of his output is still being requisitioned by government entities
        in China, leaving him with limited supply for eager customers in the U.S.

        “We used to ship containers to customers. Now we are shipping by pallets,” he said.
CORONAVIRUS                                                        SYMPTOMS             WHO'S HIRING            YOU ASK, WE ANSWER                STATE LOCKDOWNS
                                           LIVE UPDATES
Free Resources
         STAY INFORMED


        Get a coronavirus brie ing six days a week, and a weekly Health newsletter once the crisis abates:
        Sign up here.



        Write to Austen Huﬀord at austen.huﬀord@wsj.com




 Copyright © 2020 Dow Jones & Company, Inc. All Rights Reserved

 This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
 https://www.djreprints.com.




https://www.wsj.com/articles/3m-ceo-on-n95-masks-demand-exceeds-our-production-capacity-11585842928                                                             5/5
